To quash an information and discharge persons charged with perjury, on the ground (1) that there was no proof before the examining magistrate sufficient to authorize the issue of the war*259rant; (2) that the examination fails to make out a prima facia case or produce sufficient evidence to support the information, and (3) that the statute (3 How. Ann. Stat. 8234) so far as it relates to the offense charged is in conflict with Art. 4, Sec. 20, of the Constitution.
Order to show cause denied November 17, 1896.